Citation Nr: 1729575	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-21 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for lumbar spine degenerative disc disease (DDD), L5-S1 (previously lower back strain) from April 1, 2010 to the present.

2.  Entitlement to a disability rating in excess of 10 percent for lumbar spine DDD, L5-S1 (previously lower back strain) from April 1, 2010 to the present.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987 and January 1989 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), was raised by the Veteran in an October 2016 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to an increased disability rating for lumbar spine degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 2006 rating decision, the Veteran was awarded a 20 percent disability rating for DDD of the lumbar spine, L5-S1, effective December 1, 2005.

2.  In May 2009, the Veteran filed a claim for entitlement to an increased disability rating for her lumbar spine disability.

3.  In September 2009, the Veteran was afforded VA back examination, the results of which showed that her lumbar spine disability had improved since her prior VA examination; in a November 2009 rating decision, the RO proposed to reduce the Veteran's disability rating and notified the Veteran of the reasons for the proposed reduction and informed her of the right to submit additional evidence and to appear at a hearing.  

4.  In a January 2010 rating decision, the Veteran's lumbar spine disability rating was reduced from 20 percent to 10 percent, effective April 1, 2010.  


CONCLUSION OF LAW

The reduction in the disability rating for lumbar spine degenerative disc disease, L5-S1, from 20 percent to 10 percent was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71(a), Diagnostic Code 5237 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Nevertheless, the Board briefly notes that the Veteran was notified of the proposed rating action in a November 2009 rating decision, and the evidence currently of record is sufficient to assess the Veteran's claim.  Therefore, no further notice or development is required.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran is currently seeking restoration of a 20 percent disability rating for DDD of the lumbar spine, L5-S1, from April 1, 2010 to the present.   

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must then be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).  

The Board finds that these procedural requirements have been met in this case.  Reduction of the Veteran's disability rating was proposed in a rating decision dated November 5, 2009.  The Veteran was notified of the proposed reduction in a letter dated November 11, 2009.  Taken in combination, the rating decision and letter inform the Veteran of the reasons for the proposed reduction, and of her right to submit evidence in her defense within 60 days.  A rating decision enacting the reduction was subsequently provided on January 19, 2011, more than 60 days after the Veteran was informed of the RO's proposal.        

As such, the Board must now determine whether the standards for reduction have been met in this case.  In this regard, the central inquiry is whether the disability at issue has improved.  However, the standards for reduction differ according to the length of time the former rating was in effect, and whether the disability was formerly evaluated as 100 percent disabling.  

Specifically, 38 C.F.R. § 3.344  provides that rating agencies will handle cases affected by any change of medical findings or diagnosis, in order to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of the veteran's life.  38 C.F.R. § 3.344(a) (2016).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2016).  The issue is whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  

Here, the Veteran's lumbar spine disability was rated as 20 percent disabling from December 1, 2005.  The proposed reduction went into effect on April 1, 2010.  As the Veteran's disability was thus rated at 20 percent for a period of less than five years, the standard in this case is whether an adequate reexamination was conducted which disclosed improvement in the disability, such that the reduction was warranted.  Id.  

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In this case, the Veteran's disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

The general rating formula for diseases and injuries of the spine holds as follows:

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2016).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247 (2016).

The Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability, and will now assess the adequacy of the reduction against the criteria set forth above.

In doing so, the Board notes that the Veteran was awarded a 20 percent disability rating, effective December 1, 2005, in a December 2006 rating decision.  This award was based, in part, upon the results of a May 2006 VA examination.  

During said examination, the Veteran reported the following symptoms as due to her disability: stiffness; inability to sit or stand up straight; and weakness in legs.  The pain was described as constant, and radiating down to the buttocks and backs of the Veteran's legs.  Said pain was also described as squeezing, burning, and aching in nature, and was classified as a ten out of ten.  The pain could be elicited by physical activity, or onset by itself.  Rest and heat helped with managing this symptom.  At times, the Veteran was able to function without medication; other times, the pain was so debilitating that the Veteran required bedrest and was unable to sit up.  Treatment with medication was described as unhelpful.  Incapacitating episodes were reported approximately three times per year, and as lasting for about four days each time.  However, over the prior year, the Veteran had not experienced any incapacitating episodes.  Based on these reports, the VA examiner noted functional impairment as the inability to sit for long periods of time and problems lifting objects over 15 pounds.

Upon examination, the examiner observed the Veteran's posture to be abnormal, such that she was slouching due to pain and was unable to sit up straight.  The Veteran's gait was within normal limits, and she did not require the use of an assistive device for ambulation.  No evidence of radiating pain on movement was observed, and muscle spasm was absent.  There was tenderness noted "mid back down to lumbar along spine."  There was negative straight leg raising test on the right, and positive on the left.  There was no ankylosis of the lumbar spine.

Range of motion testing yielded the following results: flexion to 40 degrees, with pain occurring at 45 degrees; extension to 20 degrees, with pain occurring at 40 degrees; right lateral flexion to 15 degrees, with pain occurring at 15 degrees; left lateral flexion to 15 degrees, with pain occurring at 20 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  The joint function of the spine was additionally limited by repetitive use, pain, fatigue, weakness, lack of endurance, and incoordination.  Inspection of the spine revealed normal head positions with symmetry in appearance, with symmetry of spinal motion and normal curvatures of the spine.  There were no signs of IVDS with chronic and permanent nerve root involvement.  Accompanying x-rays resulted in a negative lumbar spine impression.

As such, the VA examiner noted no change in diagnosis at that time.  Instead, the examiner noted that there was subjectively always some degree of lower back pain which worsened with activity, and objective pain upon range of motion.  

The Veteran underwent new VA back examination in September 2009.  At that time, the Veteran reported the following: being able to walk 500 feet in approximately 15 minutes; no history of falls; stiffness; fatigue; spasms; decreased motion; and weakness of the leg.  Paresthesia and numbness were explicitly denied.  However, the Veteran described her pain as severe, constant, and located on the lower back and radiating down the buttocks and leg.  Said pain could be exacerbated by physical activity, or onset spontaneously.  It was relieved with rest and medication.  However, sometimes the Veteran could not walk without medication.  Further, during flare-ups, the Veteran could not walk up stairs and such limitation of motion as to be unable to sit for long periods of time.  No incapacitation was reported, and the Veteran noted no overall functional impairment as due to her disability.

Upon examination, the Veteran presented with normal posture and gait.  Walking was steady, and the Veteran did not require the use of an assistive device for ambulation.  No evidence of radiating pain on movement was observed, and muscle spasm was absent.  There was tenderness noted on exam described as bilateral lower lumbar paraspinous muscles with range of motion.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement or weakness, and muscle tone and musculature were normal.  There was negative straight leg raising test on the right and left.  Further, there was no atrophy present in the limbs, and no ankylosis of the thoracolumbar spine.

Range of motion testing yielded the following results: flexion to 90 degrees, with pain occurring at 90 degrees; extension to 30 degrees, with pain occurring at 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees, with pain occurring at 30 degrees; right rotation to 30 degrees; and left rotation to 30 degrees, with pain occurring at 30 degrees.  The joint function of the spine was additionally limited by repetitive use, and pain, but not by fatigue, weakness, lack of endurance, or incoordination.  Inspection of the spine revealed normal head position with symmetry in appearance, with symmetry of spinal motion and normal curvatures of the spine.  Accompanying x-rays resulted in a negative lumbar spine impression.

As such, the VA examiner noted that the effect of the Veteran's disability on her usual occupation was the need to get up and stretch often.  Further, the effect on her daily activity was difficulty with prolonged sitting.    

Upon review of the record, the Board finds that the reduction in the Veteran's disability rating for her lumbar spine DDD from 20 percent to 10 percent, effective April 1, 2010, was proper.  The record clearly establishes that the Veteran warranted a 20 percent rating following the May 2006 VA examination, as due to such symptoms as constant and severe radiating pain; moderate limitation of motion; occasional incapacitating episodes; and other factors including fatigue, weakness, lack of endurance, and incoordination.  Taken in combination, said symptoms caused noted functional impairment including the inability to sit for long periods of time or lift objects over 15 pounds.

However, the record also establishes a notable improvement of the Veteran's disability at the time of her September 2009 VA examination.  At that time, the Veteran no longer presented with abnormal posture.  She explicitly denied occurrences of incapacitating episodes as due to her disability, and reported that the use of medication had begun to assist with managing her symptoms.  Further, the Veteran's range of motion testing stands as objective evidence of an improvement to her condition, as her capacity to flex and extend was significantly less limited than during her May 2006 examination.  The existence of additional symptoms such as fatigue, weakness, lack of endurance, or incoordination, were explicitly denied, and the Veteran personally reported no functional impairment as a result of her disability at that time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370   (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

As such, the Board finds that the September 2009 VA examination, which matches the May 2006 examination in its thoroughness and competency, thus disclosed an improvement to the Veteran's disability at that time.  Therefore, the Board finds that the preponderance of the evidence is against the claim and restoration of the 20 percent disability rating is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Restoration of the 20 percent disability rating for lumbar spine degenerative disc disease, L5-S1 (previously lower back strain) from April 1, 2010 to the present, is denied.  




REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's increased rating claim.

To that end, the Veteran most recently underwent VA back examination in December 2014.  Since that time, the United States Court of Appeals for Veterans Claims (Court) has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the December 2014 examination does not fully comply with the requirements of Correia and 38 C.F.R. § 4.59, a new examination is required with regard to the Veteran's back claim.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from June 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.

2.  Schedule the Veteran for a new VA back examination to assess the current severity of her service-connected DDD of the lumbar spine.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the Veteran's DDD of the lumbar spine should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's back disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to each disability.

Finally, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Thereafter, readjudicate the matter on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



[CONTINUED ON NEXT PAGE]



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


